       Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 1 of 22




                          IN TT{E UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


JOE MACKEY.
                                      Plaintiff,
                                                             Case   No.   18-2629


TINITED STATES OF AMERIA.
                                       I)clendant



                             TRANSCRIPT OF PROCEEDING

       Enclosed is the transcript ofproceeding from the Clerk ofthe District Court ofJohnson

County, Kansas, in the above captioned case removed from the District Court ofJohnson

County, Olathe, Kansas.


                          oglls*t+                          C\
                          j"FI[s:
                                               Clerk   of   District
                             ,(alFF            Johnson Countl-- Kansas
       Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 2 of 22




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


JOE MACKEY.
                                        Plaintiff.
VS                                                                 Case No.


TINITED STATES OF AMERICA.
                                        Def'endant.



                    ACKNOWLEDGMENT OF SERVICE AND FILING



       I     l-rgo A. rdillar                 , Clerk    ofthe District Court ofJohnson County,

Kansas, hereby acknowledge receipt      ofa certified copy of     the Notice ofRemoval in the

above-entitled action on   this   NOV     .          ,   $,   ZOtt,and that I have filed the same in the

records ofCase No. 2018-CV-005995 on the          civil docket ofthe District Court ofJohnson

County, Kansas.

       IN WITNESS WHEREOF, I have hereunto                 set my hand and affixed the seal of said

Court, at my oflice in the City of Olathe, Johnson County, Kansas, this            Qday   of

     No/          ,2ots.

                                  {
                                      orsTRtcT
                                      COUFrr
                                                                   0
                                                           of the District Court
                                                              County, Kansas
          Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 3 of 22
                Case 2:18-cv-02629 Document          3   Filed       tLl2UlS     Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR TTM DISTRICT OF KANSAS


JOE MACKEY,                                                                    Bc<       o99i
                                        Plaintifl
vs                                                               Case    No.   18-2629

UNITED STATES OF AMERICA,
                                        Defendant

                                     NOTICE OFREMOVAL

          The defendant, United States of America files this notice ofremoval of the hereinafter

mentioned FTCA action from the District Court of Johnson County, Kansas, Olathe, Kansas, to

the United States District Court for the District of Kansas, pursuant to 28 U.S.C. g 1442, and

alleges and states:

     1.   That United States files this notice by authority of the Attomey General of the United

States.

     2.   That an employee ofthe Federal Bureau of Investigation (FBI), Special Agent Anthony

Scheidel, has been named a party defendant in a tort action pending in the District Court         of
Johnson County, Olathe, Kansas, CaseNo. l8 CV 5995.

     3.   Although proper service ofthe above action was effected upon Anthony Scheidel, an

employee of the federal govemment on November 3, 2018, by summons and petition personally

served on Carrie Scheidel, the United States Attomey's Office for the District of Kansas has not

been served.

     4.   That a copy ofthe petition entitled "Petition for Damages" was delivered to the United

States and is attached hereto and made a part hereof by reference and marked Exhibit A.




                                                             c   t
                                                                     Stlf{rio*r ilt'*?,,r9?'Bo'

                                                                 1010    ttol 28      rH'E 03
        Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 4 of 22
                 Case 2:18-cv-02629 Document            3   Filed   t1l2ll18      Page 2 of 3




      5.   Pursuant to the provisions in 28 U.S.C. $   2679(dxl), and by virtue of the authority vested

in him by the Attorney General under 28 C.F.R. $ 15.4, the United States Attorney for the

District of Kansas has certified that Special Agent Sheidel was acting within the scope ofhis

employment with the FBI at the time of the incident out of which the            plaintiffs claims arise.   See

Exhibit    B:   Certification of Scope of Employment.

      6.   Pursuant to the Federal Employees     Liability Reform and Tort Compensation Act of 1988

(FTCA) $$ 5, 6, Pub. L. No. 100-694, 102 Stat. 4563 (1988) (codified at 28 U.S.C. $ 2679), the

United States is hereby substituted for the individual defendant Anthony Scheidel with respect to

the   plaintilfs claims.   See   Exhibit C: Notice of Substitution.

      7.   That the United States, pursuant to 28 U.S.C. $$ 1442 and 2679(d)(2), has the right at its

election and without bond to remove said action against the United States from the District Court

of Johnson County, Kansas, to the United States District Court for the District of Kansas and

does elect to remove said action.

           WHEREFORE, the United States of America respectfully submits notice that said action

aforesaid pending in the District Court of Johnson County, Olathe, Kansas, is hereby removed

from that court to the United States District Court for the District ofKansas, and the United

States is substituted as the defendant.

                                                   Respectfu   lly submitted,

                                                   STEPHEN R- MCALLISTER
                                                   United States Attomey

                                                   s/ Christopher Allman
                                                   CHRISTOPHERALLMAN
                                                   Assistant United States Attorney
                                                   KS S. Ct. No. 14225
                                                   500 State Avenue, Suite 360
                                                   Kansas City, Kansas 66101
                                                   PH: 913.551.6730
       Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 5 of 22
                Case 2:18-cv-02629 Document            3    Filed 7L127178 Page 3 of 3




                                                  FX:913.551.6541
                                                  EM: Chns.Allman@usdoi.eov

                                                           Attomeys for the United States

                                    CERTIFICATE OF SERVICE

        I certify that on November 21, 2018, the foregoing was electronically submitted to the

Clerk of the Court by electronic mail. I further certi8/ that on this date the foregoing document

and the notice of electronic   filing were mailed by first-class mail to the following non-CM/ECF

participants:

        Johnson District Court Clerk      Kyle P. Sollars
        Johnson County Courthouse         Kansas City Accident lnjury Attomeys
        100 N. Kansas Ave.                t I50 Grand Blvd., Suite 400
        Olathe, KS 66061-3273             Kansas City MO 64106
                                              Attomey for the Plaintiff


        Special Agent Anthony Scheidel     will   be provided copies by email.



                                                  s/Christopher Allman
                                                  CHRISTOPHER ALLMAN
                                                  Assistant United States Attomey
 Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 6 of 22
          Case 2:18-cv-02629 Document          3-1    Filed 77121178 Page 1of 1




                                     Table of Contents
Exhibit   A:   Copy of Petition for Damages filed in the District Court of Johnson County,
               Olathe, Kansas, titled Joe Mackey v. Anthony Scheidel, Case No. 18 CV 5995

Exhibit   B:   Certification of Scope of Employment

Exhibit C: Notice of Substitution
Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 7 of 22
    Case 2:18-cv-02629 Document   3-2   Filed   lll27l78   Page 1of 3




                          EXHIBIT - A

                    PETITION FOR DAMAGES
    Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 8 of 22
               Case 2:18-cv-02629 Document                  3-2   Filed 77l27lLB Page 2 of 3




                                                                                                            lEcv05995
                                                                                                           Divll

                IN THE DISTRICT OOURT OF JOHNSON C{)UN'I'Y, KANSAS
                             C IVIL COUR'I' DEPAR'IIWENT


JOE IUACKEY                                         )
                                                    )
                         PhlndfI,                   )
                                                    )       Crse No.:
                                                    )
                                                    )       Divlslon :
ANTHONYSCHEIDEL                                     )
                                                    )
                         Dcfendent.                 )

                                     PETITION F'OR DAMAGES

       COMES NOW Pluintilf Joc Mackcy and for his <rusc of lcrion allegcs and starcs os

hllows:

          I.     Plaintiffis sn individual and wqs al the tinrc of this accidcnl s rcsidcnt ofthc Stslc

ofKansas.

       2.        Defendant is an individual and, on information and bclicf. is a rcsidunl oflhc Sratc

of Kansas-

       3.        Jurisdiction and venue arc proper beforc this CourL as thc acts and omissions giviug

risc to this sction occuncd in Johnsoo County, Kansas.

       4.        On or about October 2?. 2016, Plaintiffwas driving nonhbound on l-35 in Johnson

Courty. Kansas. whcn Dcfcndant crashcd his vdticlc lnto thc rcrr of Plaintilf               e   vchiclc.

          5.     Dcfcndant wos negligcnt and rcckless             in causing thc violcnt collision in            thc

following rcspccts:

                 a.   he failcd to kccp   I   pmper lookoul:

                 b.   he failed to control his vehiclcl

                 c.   hc was rravcling at an     impqrcr specd for    ahe   conditions then prcscnt:

                 d.   hc failcd to stop bcforc violcntly striking    plaintiffs vdriclc:

                                                                  C'lc* olt^\   Dinri   Cot.n, tolrD-qn   C.xnty K./'s.s
                                                        I                                       tU2 t8     I t:17am   MM
    Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 9 of 22
        Case 2:18-cv-02629 Document 3-2 Filed 7712t178 Page 3 of 3




                e.   he failed to swerve or at€inpt Edequate evasive maneuvers to avoid colliding

                     with plaintiff   s   vehiclc;

                f,   He drovc too closcly bchind Plaintifr, in violation of K.S.A. 8- 1523(a), a staarte

                     that is inended to protect ofier motorisls on the highweyB, such as Pleirtiff,

                     fiom the kind ofdamages that Defefldant caused to Plaintiff.

       6.       As a direct and proximate result ofthe negligeat acts and omissioDs on the pan              of
defcndant, Plaintiff sustained injuries to his person; he has suffercd great bodily pain, shock, loss

ofsleep and rest mental worry, embarrassment, anguish 8nd nervousncss;, he has incuned hospital

and medical expenscs for the treatment 8trd care of his i4iuries; and he has sufffred a loss ofwages

and income.

       WHEREFORE, Plsintiffprays for a judgneot against defen&nt in an amount in excess                     of
                                                                                                        :
$75,000.00 as   will fairly   and rcasonably oompensate plaintiff for his damages, for his costs

incuned herein, and for such furfier reliefas the Court deans just and pmper.




                                KANSAS CTTY ACCIDENT INJURY ATTORNEYS


                                By:           lsl Kvle P. Sollan
                                            James M. Roswol4 KS Bar No. 16468
                                            Kyle P. Sollars, KS Bar No. 25982
                                             I150 Grand Boulevard, Suite 400
                                            I&nsas City, MO 64106
                                            Telephone: (816) 471-51I I
                                            Fax: (815) 359-316t
                                            kvlefdkcaccidentattomevs.com
                                            james@kcaccident&ttomeys.com
                                            ATTORNEYS FOR PLAINTIFT




                                                              CIc* of   thc Distict Cou4   lobso   Catnty Krorrrs
                                                     )                                     lMdIS l1:17a MM
Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 10 of 22
    Case 2:18-cv-02629 Document   3-3   Filed 1L121118 Page 1of 2




                          EXHIBIT - B

            CERTIFICATION OF SCOPE OF EMPLOYMENT
         Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 11 of 22
                Case 2:l-8-cv-02629 Document        3-3     Filed LU2ULB Page 2 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR TIIE DISTRICT OT KANSAS

JOE MACKEY,                              )
                                         )
          Plaintif[,                     )
                                         )       Case No.
                                         )
ANTHONY SCHEIDEL,                        )
                                        )
          Defendant.                    )

                       CERTIIIICATION OF SCOPE OF EMPLOYMXNT

          I, Stephen R. McAllister, arn the United States Attomey for the District of Kansas. I have

the authority to make scope of employment determinations pursuant to the provisions in 28 U.S.C.


$ 2679(dX I ), and by virtue   of the authority vested in my by the Attomey General under 28 C.F.R.

0 15.4. I have read the petition in the above-captioned action. On the basis of thc information

now available with respect to the incident alleged in the petitio4 I frnd that Special Agent Anthony

Scheidel was acting within the scope of his federal office or employment with the Federal Bureau

of Investigation (FBI) at thc time of the incidcnt out of which the plaintiffs claims arisc.

Datea:   /
                                                    McAllister
                                        United       Attorney
Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 12 of 22
     Case 2:18-cv-02629 Document   3-4   Filed   lLlztllg   Page 1 of 3




                           EXHIBIT - C

                    NOTICE OF SUBSTITUTION
      Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 13 of 22

             Case 2:18-cv-02629 Document          3-4    Filed   lLl2lltg   Page 2 of 3




                        IN TIIE I]NITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

JOE   MACKEY,                          )
                                       )
       Plaintiff,                      )
                                       )      Case No.
                                       )
ANTHONY SCHEIDEL,                      )
                                       )
       Defendant.                      )

                                  NOTICE OF SUBSTITUTION
                                   OF THE I.'NITED STATES

       PLEASE TAKE NOTICE that, pusuant to t}re Federal Employees Liability Reform and

Tort Compensation Act of 1988 (FTCA) $$ 5, 6, Pub. L. No. 100-694, 102 Stat.4563 (1988)

(eodified at 28 U.S.C. S 2679), the United States is hereby substituted for the individual

defendant Anthony Scheidel with respect to the        plaintilfs claims. The grounds for       this

substitution are:


        1    The plaintiff alleges defendant was negligent under Kansas state law in the

operation of a motor vehicle while delendant was employed by the Federal Bweau         of

Investigation and that plaintiff was damaged as a result of the defendant's actions.


        2.   The FTCA provides that a suit against the United States shall be the exclusive remedy

for persons with claims for damages resulting from the negligent or wrongful acts or omissions

of federal    employees taken within the scope     of their office or employment. 28 U.S.C. $
2679b)0). The Kansas state law torts alleged in the plaintifPs complaint fall within this

provision.


        3. Upon certification by the Attomey General that a federal employee     was acting   within

the employee's scope of offrce or employment at the time of the incident out of which a state law
                Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 14 of 22

                        Case 2:18-cv-02629 Document           3-4     Filed 11121178 Page 3 of 3




          claim arises, any civil action arising out of the incident shall be deemed an action against the

          United States, and the United States shall be substituted as sole defendant with respect to those

          claims. 28 U.S.C. $ 2679(d)(1), (2). Certification authority is delegated to the United States

          Attomeys. 28C.F.R. $ 15.4.

                    4. Stephen R. McAllister, United States Attomey for the District of Kansas, has certified

      that, at the time of the conduct alleged, the individual defendant Anthony Sheidel was acting

          within the scope of his federal office or employment. The Court is respectfully referred to the

          Certification of Scope of Employment filed as Exhibit B to the United States' Notice of Removal.


                    For the foregoing reasons, the United States is, by operation of law, substituted as the sole

          defendant    with respect to the claims alleged in the petition. There are two exceptions to the

          exclusivity provisions, which are codified at 28 U.S.C. $ 2679(bX2). Neither exception applies

          to the   plaintiffs   causes of action.

                                                          Respectfu   lly submitted,

                                                          STEPHEN R. MCATLISTER
                                                          United States Attomey
                                                          District of Kansas

                                                          s/Christopher Allman
                                                          Christopher AlLn an,   #1    4225
                                                          Assistant United States Attomey
                                                          United States Attorney's Office
                                                          500 State Ave., Suite 360
                           EUT                            Kansas City, KS 66101
                 DOCUM Et'll
I herebY   attest   and ce rtity that thrs is a           Telephone: (913)551-6730
p rinted coPY oi a document which
                                          was             Fax:           (913) 551-6541
                                united  states
e lectronicallY tled wnn the                              Email: christopher.allman@usdoj.gov
District ourt     tor the    strict of Kansas
Dat   f   ile
                                  rt                              Attomeys for the United States
Clc
                                           DePuty clerk
0Yi



                                                              2
          Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 15 of 22




                IN THE DISTRICT COURT OF JOHNSON COLINTY. KANSAS
                            CIVIL COURT DEPARTMENT



JOE MACKEY
                                 Plaintiff                               Case   No: 18CV05995
                VS                                                       Division:     11

                                                                         K.S.A. Chapter 60
ANTHONY SCHEIDEL
                                 Defendant




                          REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a SUMMONS and PETITION in this action for            ANTHONY SCHEIDEL whose address for
service is:

       I2033 MILLSTONE DRIVE. APT 43I I
       LENEXA, KS 66220


Service by an authorized process server




                                                   By:   KYLE     P SOLLARS
                                                   KYLE P SOLLARS. #25982
                                                   1150 GRAND VLVD STE 4OO
                                                   KANSAS CITY. MO 64106
                                                   816-471-5111




             ,ITEO
                                             r   [,r              Clerk ofthe District Court, Johnson County Kansas
                                                                                            l0/26/18 ll:47am MM
                             I
Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 16 of 22
                    Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 17 of 22




                                         IN III1: l)lS1'ltt('r'( {)t.rRl orr -t(iiiNS()\ ( ()li\: r'Y. KANSAs
                                                         ( lVll ( Otllt f I)irl)Alll MLN I


JOF          tlA( KeY
                                                            Pixintill'                                                 Case         No: i 3(-\'0-i995
                                                                                                                       l)i.-   is   ipnr  Ii
                                                                                                                       K.S..,\. (      hapter 6{)
..\Nl't lf)N Y                 S{_       i   t}:lDI:l-
                                                            l)rlcndant

                                                                              siil\,1\40NS

lir    lhe thrrr e-nalned dcl'(rrrdtint

        \'{)lr ARll I-I}lREIlY N(lTIf lili) t}il1 i.rn lction has b*tr crrntnrrnec(i i{uriil-\t ydlir ro 111i.-{ conrl
Yorrlrc rcr,ltiitcd 1o lile -vrrtrr:tnsrvc[ 1o lhc pclition rvilh lhe coLtrl rrd {rr lurn'r il copv itp(ln lhc
phintil)'r ilttonre!" li lbllou,s:


                                                            Nanre: KYLLi       P S0l..l,AtlS
                                                            Adriress: I l5l) (IRAND Vt..Vl) S]'F 400
                                                                      KANSAS Lr I'f\'. i\t0 6-1106
                                                            lllrorrc: 1$i(r)471--51 I I


Within -i I rlavs irtict servict r l' sLrlrr rnrlr]s ul.1!ln vou.

          ll roLr lall k; do so..iirrlgmenl b1. dclarrlt will hr: lakcn Lrgainst lou lor thc r-ciie{'ticrrrn(lcd in thr
attlr:lted iretitiun. wl:iclt is incol'poraled hrrcir bv rr.rt'crence. Anv relatcd e lrirrr u,lrie Il yoLr urry i':ai e
igai sl lhe plaintiil ntust be stateri :rs:i coirnlerclainr in y-our ansrvrr. rir vorr wiil lhr:realicl he lxr-r'cri
iiom ntrking such clairn ir1 an-'" oth,:r action.



 .tt"'.::l",-':i,:.:j.,ir
 :                        i          I
 .ir icounr j:
      rj DrsmrcT

         1..,--,-r'            .r'
             -l-qr,i$;.':.^r
      '1,,                                                                                        ,s, I.isa ,\. Wilrtxr
                                                                                                  l'lerli ol'tlrc Ilislri.l {'oLri


i)ated: October 16. 2(il s




                                             .loirnsun   (lounlr'(i)ufi   ousc. l0t,   \.   Kansils :\r'(:. Ol;rtht. KS 6(,0('i
                                                                                                 (lL\k ot'itL' i)istrit! ( 9lin .l rlrasr,,.i
                                                                                                                                       [,;t;rr k;t;rrr"
                                                                                                     Cterk of the D istrict coli,"iihhbdt Ciii*) tlln'u'
                                                                                                                                            I   l/16/18 10:55am IM
        Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 18 of 22
                                                                                                  18cv05995
                                                                                                  Divl   I


                IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                             CIVIL COURT DEPARTMENT

JOE },I.\CK},\'                                   )
                                                  )
                          Plaintiff,              )
                                                  )       Case No.:
                                                  )
                                                  )       Division   :
ANTHONY SCHEIDEL                                  )
                                                  )
                          Defendant.              )

                                       PETITION FORDAMAGES

        COMES NOW Plaintiff Joc Mackcy and for his cause of action alleges and states as

follows:

        l.       Plaintiffis an individual and was at the time of this accident     a resident of thc Statc

of Kansas.

        2.       Dcfendant is an individual and, on information and belief, is a resident ofthe State

of Kansas.

        3.       Jurisdiction and venue are proper before this Court as the acts and omissions giving

risc to this action occurrcd in Johnson County, Kansas.

        4.       On or about Oct obcr 27 ,2016, Plaintiffwas driving northbound on l-35 in Johnson

County, Kansas, whcn Defcndant crashed his vehicle into the rear of Plaintiffs vehicle.

           5.    Defendant was negligent and reckless         in causing the violent collision in        the

following respects:

                 a.   he failcd to kccp a propcr lookout;

                 b.   hc failed to control his vehicle;

                 e.   hc rvas travcling at an impropcr spccd for the conditions thcn prcscnt;

                 d.   he failed to stop bcfore violently striking   plaintiffs vehicle;

                                                              Clerk ofthe District Courl, Johnson Counly Kansas
                                                                                          l0/26/18 ll:17anMM
 MIE0
                  n*s# r:         E€XJTY
Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 19 of 22
       Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 20 of 22




                c.   hc failcd to swcrvc or attempt adcquatc cvasivc mancuvcrs to avoid cotliding

                     with plaintifls vehicle;

                f.   He drove too closely behind Plaintiff, in violation of K.S.A. 8-1523(a), a statute

                     that is intcndcd to protect othcr motorists on thc highways, such as Plaintiff,

                     lrom thc kind of damages that Dcfbndant causcd to Plaintiff.

       6.       As a direct and proximatc result ofthc ncgligcnt acts and omissions on thc part         of

defendant, Plaintiff sustained injuries to his person; hc has suffered grcat bodily pain, shock, loss

ofslccp and rcst, mcntal worry, cmbarrassmcnt, anguish and nervousncss; hc has incurrcd hospital

and medical cxpcnses for thc trcatmcnt and carc     ofhis injuries;   and hc has suffered a loss   ofwagcs

and incomc.

       WHEREFORE, Plaintiff prays for a judgmcnt against defendant in an amount in excess               of

S75,000.00 as   will fairly and rcasonably      compensate plaintiff     for his damages, for his costs

incurred hcrcin, and for such fu(hcr rcliefas thc Court dccms just and propcr.




                                KANSAS CITY ACCIDENT INJURY ATTORNEYS


                                By:       lsl Kvle P. Sollars
                                        Jamcs M. Roswold, KS Bar No. 16468
                                        Kyle P. Sollars, KS Bar No. 25982
                                        I 150 Grand Boulcvard, Suite 400
                                        Kansas City, MO 64106
                                        Telephonc: (816) 471-51 1 1
                                        Fax: (816) 359-3 163
                                         kvle(ri)kcaccidcntattonleys.com
                                        jamcs@kcaccidcntattomcys.com
                                         ATTORNEYS FOR PLAINTIFF




                                                             Clerk ofthe Dislricl Court. Johnson County Kansas
                                                                                        10/26/18 l1:17amMM
                                                    2
             Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 21 of 22
                                                                                                                                   l8cvos995
                                                                                                                                   Divl I


                                                                 AFFIDAVIT OF SERVICE

State of Kansas                                                            County of Johnson                                   District Court

Case Nunrber: 18CV05995

Plarntifi/Petilioner;
JOE MACKEY


Defendant/Respondent
ANTHONY SCHEIDEL

Received by HPS Process Service & lnvestigations to be served on Anthony Scheidel, 12033 Millstone Drive,
Apa.tment 431 1, Lenexa. KS 66220

i, JOSFPH 6ASKA, being duly sworo, depose and say lllal on the 3rcl day of November, 2018 al6:44 pm,                                li
SUBSTITU   fE SERVEO this Summons; and Petition for Damages to Carrie Scheidel as SPOUSE of the within
nan]ed detendant at 12033 Millstono Drive, Apartment 4311. Lenexa, KS 66220. their shared residence


i am over the age of eighteen. and have no rnlerest rn the above actron




                                                                                                               i
                                                                                        ...:I
                                                                                       J*iFi
                                                                                       Pro'cess
                                                                                                   BASKA
                                                                                                  Se.ver
                                                   re me on the
Su
oi
                                  r:-j
                                                                 -*._ day
                                                  by the aflianl who !s                HPS Process Service & investigations
pe rsonall                                                                             wwr /.hpsproces6.com
                                                                                       1669 Jelfe16on
                                                                                       Kansas City, MO 54108
N
                                                                                       (800) 796-9s59
                 REEEKAi1    FtANEfiI
              lW C<rirri$sicx      L?m
                                  -I)1$         .-,-
                                                                                        Our Job Serial Number; HAT-2018019147
                             l3
                 -.I]rs:er
             -       C'rycrjntr           'r-
                                                         ,:. r9i)2 ;)0l8   rx,hait!

                                                                                                Clerk of the Distict Court, Johnson County Kansas
                                                                                                                              I l/16/18 l0:55am IM
     OITEO
                             0t
    IY
                                                        ")z
                                                        OfIUTY
Case 2:18-cv-02629-KHV-TJJ Document 6 Filed 12/10/18 Page 22 of 22
